Citation Nr: 0921570	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma and respiratory 
problems, claimed as due to exposure to herbicides.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1967 to June 1969, including service in 
Vietnam.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Indianapolis, Indiana has 
original jurisdiction over the claim.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Indianapolis RO in April 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The Veteran seeks entitlement to service connection for 
asthma and respiratory problems, which he contends is due to 
presumed exposure to herbicides in Vietnam.  For reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and 
(3) medical nexus.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to element (1), there are numerous diagnoses of 
asthma of record.  Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the injury here contended is exposure to Agent 
Orange.  The Veteran's service in Vietnam is not in dispute.  
Agent Orange exposure is presumed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  Accordingly, Hickson 
element (2) is arguably satisfied for the claim with respect 
to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed asthma is not listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e), medical nexus may not be presumed as a matter of 
law.  However, notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the Veteran's claim.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  

There is of record a medical opinion of M.L.C., M.D., dated 
in September 2006, which found only a "possibility" of 
relationship between herbicide exposure in Vietnam and the 
Veteran's asthma and respiratory problems.  The United States 
Court of Appeals for Veterans Claims has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) [evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  
The Board observes the Veteran has a 10-year history of 
smoking.

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed asthma and 
active service, including presumed herbicide exposure 
therein.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional with appropriate 
expertise to review the Veteran's VA 
claims folder and provide an opinion, 
with supporting rationale, as to the 
relationship, if any, between any 
current respiratory disorders and the 
Veteran's military service, with 
specific consideration of presumed 
herbicide exposure in Vietnam.  If 
there are other, more likely causes 
of the claimed disabilities, those 
should be noted.  If the reviewer 
believes that physical examination 
and/or diagnostic testing of the 
Veteran is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for 
asthma and respiratory problems.  If 
the benefit sought on appeal remains 
denied, the Veteran should be 
provided with a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




